DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Applicants arguments and claim amendments received on 01/21/2022 are entered into the file. Currently, claims 1, 3, 5, 6, 7, 11, 13, 14, 18, 19, 34 and 38 are amended; claims 8, 15-17, 20-27, 30-31 and 35-36 are cancelled; resulting in claims 1-7, 9-14, 18-19, 28-29,32-34 and 37-38 pending for examination. 

Response to Arguments
Response-Drawings
The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both scented layer and cover (see pg. 12, Ln. 1-10 of originally filed specification or paragraph [0080] of pg-pub) is overcome by Applicants amendment to the specification in the response filed 01/21/2022. 

Response-Claim Objections
The previous objections to claims 15-17 are overcome in the claim set submitted by the Applicant in the response filed 01/21/2022.
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 3, 4, 5, 6, 7, 8, 14, 18, 19, 28-30 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicant amendments to claims 3, 4, 5, 6, 7 14, 19 and 38, as well as the cancellation of claim 8 in the response filed 01/21/2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 4-17, filed 01/21/2022, with respect to claims 1-7, 9-14, 18-19, 28-29, 32-34 and 37-38 have been fully considered and are persuasive.  The previous rejections of claims 1, 9, 14, 18, 28 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP H09-34364, Machine Translation via EPO provided); of claim 2 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP H09-34364, Machine Translation via EPO provided) in view of Schroeyers et al. (US 2016/0177141); of claims 8, 19, 30, 31, 33, 34, 35 and 36 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP H09-34364, Machine Translation via EPO provided); of claims 11, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP H09-34364, Machine Translation via EPO provided) in view of “Budweiser to put a label on all its beers brewed with renewably energy” (from Climate Action website, https://www.climateaction.org/news/budweiser-to-put-a-label-on-all-its-beers-brewed-with-renewable-energy; January 25, 2018; hereafter referred to as “Budweiser”); of claims 10 and 33 under 35 U.S.C. 103 as being unpatentable over 
Please refer to the Reasons for Allowance section below for further explanation. 

Reasons for Allowance
Claims 1-7, 9-14, 18, 19, 28, 29, 32-34, and 37-38 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.

Independent claim 1 is directed to an aromatic label for selective attachment to a beverage container. The aromatic label is comprised of:
 a substrate having a bottom surface and a top surface, the bottom surface including an adhesive for adhering the label to a beverage container;
a scent layer disposed on the top surface of the substrate, the scent layer including a plurality of scent microcapsules; and 
a removable cover disposed over the scent layer, the removable cover being selectively removable from the label, wherein removing the removable cover ruptures the scent microcapsules underneath to release a scent; 
wherein the label has a crescent shaped outer periphery including an outer peripheral concave edge and an outer peripheral convex edge opposite the outer peripheral concave edge.
Independent claim 14 is directed to a sheet or roll of aromatic labels comprising:
a backing sheet; and 
a plurality of labels arranged on the backing sheet, each label including an
adhesive layer, 
a scent layer and 
a removable cover disposed over the scent layer; 
wherein removal of the removable cover ruptures scent microcapsules in the scent layer to release a scent;
and wherein each label is individually removable from the backing sheet to expose its adhesive layer, wherein each label has a crescent shaped outer 
Independent claim 34 is directed to an aromatic label for selective attachment to a beverage container, the aromatic label comprising: 
a substrate having a bottom surface and a top surface, the bottom surface including an adhesive for adhering the label to a beverage container; 
a scent layer disposed on the top surface of the substrate, the scent layer including a plurality of scent microcapsules; and 
a removable cover disposed over the scent layer, the removable cover being selectively removable from the label, wherein removing the removable cover ruptures the scent microcapsules underneath to release a scent; 
wherein the substrate includes a graphic image indicative of the scent of the plurality of scent microcapsules, Page 7 of 17Application No. 16/935,410 Response dated January 21, 2022
wherein the substrate has a crescent shaped outer periphery including an outer peripheral concave edge and an outer peripheral convex edge opposite the outer peripheral concave edge; 
wherein the outer peripheral concave edge is configured to be oriented toward an opening of a beverage container when affixed thereto.

The primary references Watanabe et al., McKillip et al. and Bernstein are the closest prior art to the claim invention as applied in the previous office action. 
Watanabe et al. teaches a tack label for containers, wherein the label is comprised of a base material (11; substrate) having a bottom surface and a top surface, 
McKillip et al. teaches a scented label comprising a base layer (substrate) having a bottom surface and a top surface, the bottom surface includes a pressure sensitive adhesive, and the top surface includes a scented thermoplastic resin (scent layer) applied thereon, wherein a removable protective skin or barrier layer (removable cover) is applied over the scented thermoplastic layer (Figure 2A, 2B, 3A-3C, [0011-0018]). The scented layer is comprised of a microencapsulation of a scent or fragrance in a liquefied thermoplastic (i.e. plurality of scent microcapsules) ([0013-0014]). The removable protective skin or barrier layer (removable cover) maintains the scent on the label until the time of removal ([0008-0011, 0015-0018]). 
Bernstein teaches a pull apart fragrance sampler label provided as a plurality of labels on a roll, wherein each pull apart fragrance sampler label is comprised of a paper stock base (1) having a bottom surface and a top surface, the bottom surface includes an adhesive for adhering the label to a desired surface, a composition comprising microcapsules full of a scented oil dispersed in an adhesive (scent layer including a 
Watanabe et al., McKillip et al. and Bernstein, however, does not teach the newly added features required by independent claims 1, 14 and 34 requiring that the labels have a “crescent shaped outer periphery including an outer peripheral concave edge and an outer peripheral convex edge opposite the outer peripheral concave edge” nor would it have been obvious to modify the references to meet the newly added limitations of the claim.  
As stated on pages 10-11, 13-14, 15-17 of the Applicants response received 01/21/2022, the claimed shape is significant to permit the label to wrap around the frustoconical region of the neck of a beverage bottle, with the concave edge extending around a smaller diameter portion of the neck of the beverage bottle than the portion of the neck of the beverage bottle that the convex edge extends around, allowing the label to stay flat on the frustoconical region without wrinkling. The Applicant further argues that the same shape permits the label to be positioned on the top surface of a beverage can with the concave edge facing the opening in the top surface and the convex edge facing the rim of the can. The claimed shape allows the label to be universally used with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LAURA POWERS
Examiner
Art Unit 1785




/LAURA C POWERS/Primary Examiner, Art Unit 1785